Gray, C. J.
An attorney at law has authority, by virtue of his employment as such, to do in behalf of his client all acts, in or out of court, necessary or incidental to the prosecution and management of the suit, and which affect the remedy only, and not the cause of action ; and we can have no doubt that this in eludes the power to release an attachment, at least before judgment, which is all that this case requires us to consider. Lewis v. Sumner, 13 Met. 269. Shores v. Caswell, Ib. 413. Wieland v. White, 109 Mass. 392. Jenney v. Delesdernier, 20 Maine, 183. Rice v. Wilkins, 21 Maine, 558. Pierce v. Strickland, 2 Story, 292. Levi v. Abbott, 4 Exch. 588.
. The act of the demandants’ attorney was therefore within his professional authority, and bound his clients, and if it was fraudulent, their remedy must be sought against him, it being agreed that the other party was not cognizant of any fraud.

Judgment on the verdict for the tenant.